DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicants Response to Non-Final Office Action
Applicants response dated 27 January 2022 to the Non-Final Office Action dated 28 October 2021 is acknowledged.  
Amended claims, dated 27 January 2022 have been entered into the record.

Examiner’s Response
The objections and rejections of record are overcome for the reasons stated in Applicant’s response.

Status of the Claims
Claims 1 and 4-22 are allowed. 
Claims 2-3 were cancelled by the Applicant.

Election/Restrictions
Claim 1 is allowable. Claims 12-22, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-II, as set forth in the Office action mailed on 14 July 2021, is hereby withdrawn and claims 12-22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel substituted benzo-fused cyanine dye type compounds of formula 1A or 1B according to independent claim 1 and to an optical filter, image sensor, camera module or an electronic device each of which comprises the compound or a cured product thereof.  A cured product is obtained by thermal and/or photo curing of the compound (specification paragraph 81) and necessarily comprises the chemical framework and substituent features of the compound from which it is obtained.  In the claimed formulae at least one of the R7-R18 groups must be a non-hydrogen substituent according to the definition of claim 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The claimed compound possesses a combination of structural features which is not disclosed or reasonably taught, suggested or otherwise provide for by the prior art of record.  
The prior art discloses unsubstituted compounds of the claimed formulae.  The closest prior art is represented by the Maeda (US20110224334) reference cited in the previous office action by the Examiner in an obviousness rejection.  
The reference teachings alone provide no particular reasons as to why a skilled artisan would attach a substituent to one or more of the required positions of the fused benzo groups of compound 63 or compound 95 and to reasonably expect to obtain a compound with similar or better near-infrared light absorption properties.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The obviousness rationale provided by the Examiner in the previous office action relied upon the teachings of the Usami (JP2000265076) and Pazenok (Chemistry of Heterocyclic Compounds, 1983, 19, 1182-1187) references.  Applicant’s response at pages 15-21 provides persuasive arguments as to why the references would not be combined in such a way as to provide for a compound as presently claimed and to reasonably expect success in so doing.  The compounds according to the present claims are therefore non-obvious over the prior art.
The rejoined claims require the allowable compound or a cured product thereof.  A product obtained using a claimed compound in a curing process is novel and non-obvious over the prior art for the same reasons as the compound.  The cured product must possess the chemical framework and substituents required by the claimed compound.   The closest prior art substances are the cured products obtained from the Maeda (US20110224334) compounds (see paragraphs 133-136 on pages 28-29 therein).  These cured substances differ from those made using a claimed compound in the same non-obvious ways as the compounds themselves differ.
The claims are allowable for at least these reasons.

Conclusion
	Claims 1 and 4-22 (renumbered claims 1-20) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625